Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the Applicant’s preliminary amendment filed on January 27, 2022.  As set forth in the Applicant’s preliminary amendment, new claims 21-40 have been added.    
Reissue Applications
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No. 10,547,853 is or was involved. These proceedings would include any trial before the Patent Trial and Appeal Board, interferences, reissues, reexaminations, supplemental examinations, and litigation.
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-20, drawn to video decoding/encoding with respect to a video parameter set and direct dependency relations associated with plural layers, classified in H04N 19/70.
II. Claims 21-40, drawn to a video processing device and non-video coding layer unit, classified in H04N 19/188.
Inventions I and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the claim is related to determining direct dependently relations associated with a plurality of layers.  The subcombination has separate utility such as determining whether a non-VCL NAL unit comprises an active parameter set for the current layer.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification in the art and the inventions would require a different field of search. In addition, as set forth in the Reissue Declaration, the Applicant acknowledges that new independent claims 21, 27, 33 and 37 are directed to a different embodiment from claim 1. 

The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
As per MPEP 1450, the newly added claims 21-40 are constructively non-elected and withdrawn from consideration1.  Applicant is advised to promptly filed a divisional application for the newly added claims 21-35. See MPEP 1450 and 1451 
Reissue Declaration
The reissue oath/declaration filed with this application is defective (see 37 CFR 1.175 and MPEP § 1414) because of the following:
In view of the above restriction requirement, the reissue declaration is defective because there is no error in the original patent being corrected in the presented reissue application. In addition, the Examiner determines that MPEP 1414(II), any error in the claims must be identified by reference to the specific claim(s) and the specific claim language wherein lies the error.
Claims 1-20 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The Examiner notes that claims 1, 2, 6, 7, 8, 12, 13, and 17 used the phrase “can be”.  It is determined that this phrase is not a positive recitation and thus the metes and bounds of the claim is not clearly set forth.  
Claims 3-5, 9-11, 14-16, 18-20 are rejected for being dependent upon a rejected claim under 112(b). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rusert US Patent Pub. 2014/0181885 in view of Seregin US Patent Pub. 2015/0023431.
Regarding claim 1:
A video decoding method comprising: receiving a video bitstream comprising a video parameter set (VPS) and a plurality of layers; 
As described in paragraph [0004], a Video Parameter Set (VPS) is encapsulated in a Network Abstraction Layer (NAL) unit, i.e., a packet in the video bitstream. Rusert discloses that parameter sets contain information that is essential for decoding and may be sent repeatedly in the bitstream. See also paragraph [0003] which describes decoding multi-layer bitstreams and using information about decoding dependencies between layers. See also paragraph [0013].
determining direct dependency relations associated with the plurality of layers based on a default direct dependency flag in the VPS, wherein: 
As described in paragraph [0013] a direct decoding flag which indicates direct coding relationship between the layer with layer index i and the layer with layer index j is retrieved from a video parameter set. See also paragraph [0019] which discloses further details with respect to the direct dependency flag for layer index i and layer index j. See also Figure 6. 
on a condition that the default direct dependency flag indicates layer-specific direct dependency type information is present in the VPS, the direct dependency relations are determined from the layer-specific direct dependency type information in the VPS, and 
See MPEP 2111.04(II) which states “[t]he broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent is not met.” In this case, the limitation is based “on a condition” that the direct dependency flag indicates layer-specific direct dependency type is present and thus if the direct dependency flag is not present then this limitation is not performed. 
Nonetheless, in considering this limitation, the Examiner notes Rusert, as described in paragraph [0126], discloses the direct dependency flag which is retrieved for the layer with layer index i and j, indicates whether the layer with layer index j is a direct reference layer for the layer with layer index i.  As further described in paragraph [0127], direct dependency determination with respect to the layers are determined. See also paragraphs [0129] and [134].
on a condition that the default direct dependency flag indicates the layer-specific direct dependency type information is absent in the VPS, the direct dependency relations are determined based on a default dependency, 
See MPEP 2111.04(II) which states “[t]he broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent is not met.” In this case, the limitation is based “on a condition” that the direct dependency flag is absent and thus if the direct dependency flag is not absent then this limitation is not performed. 
Nonetheless, in considering this limitation, the Examiner determines that Rusert discloses in paragraph [0134], a direct dependency flag equal to zero indicates that the layer with layer index j is not a direct reference layer for the layer with layer index i. In addition, a direct dependency flag equal to one indicates that the layer with layer index j is a direct reference layer for the layer with layer index i.   Rusert also discloses that a direct dependency flag can be not present (hence absent) and would be inferred to be equal to zero. 
wherein the default dependency indicates whether lower layers of a current layer can be used for an inter-layer sample prediction and whether the lower layers of the current layer can be used for an inter-layer motion prediction for the current layer; and 
As set forth above, in view of MPEP 2111.04(II), this limitation is part of a contingent limitation and thus does not need to be shown by the prior art. Nonetheless, the Examiner notes that in the alternative, although Rusert discloses of motion prediction and layer prediction (see paragraphs [0207-0208]), Rusert does not specifically disclose that the default dependency indicates whether the lower layers can be used for inter-layer sample prediction or inter-layer motion prediction. 
The Examiner notes that Seregin discloses of using a direct dependency flag in which a direct dependency flag of 0 (which as described above by Rusert can mean that it is not present) directly indicates the inter-layer sample prediction or inter-layer motion prediction. See paragraphs [0138]-[0139] which states “[i]n this example, a direct_dependency_type value of 0 may indicate…both inter-layer sample and motion prediction.” 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the direct dependency flag to indicate either inter-layer sample or motion layer prediction. As described by Seregin, the number of reference layers that may be used for inter-layer sample prediction and for inter-layer motion prediction may be indicated. This allows for these layers to be coded using the same information. The Examiner notes that Rusert also discloses (see paragraphs [0207]) that it was known to predict motion information for any reference layer.  Both Rusert and Seregin discloses of using inter-layer prediction and thus one of ordinary skill in the art would have found it obvious to associated the direct dependency flag with this prediction since the direct dependency flag indicates the association between the layers. This combination would have yielded a predictable results since both Rusert and Seregin are directed to using direct dependency flags and motion/inter layer sample predictions. 
decoding the video bitstream based on the determined direct dependency relations.  
See paragraph [0136] and Figure 5 which discloses decoding the stream based on the identified layers and relationship/dependency information. 

Regarding claim 2:
The video decoding method of claim 1, wherein the default dependency indicates that direct dependent layers of the current layer can be used for the inter-layer sample prediction and the inter-layer motion prediction for the current layer.  
As set forth above, Seregin discloses of using a direct dependency flag in which a direct dependency flag directly indicates the inter-layer sample prediction or inter-layer motion prediction. See paragraphs [0138]-[0139] which states “[i]n this example, a direct_dependency_type value of 0 may indicate…both inter-layer sample and motion prediction.” 

Regarding claim 3:
The video decoding method of claim 1, wherein the default direct dependency flag indicates the layer-specific direct dependency type information is absent in the VPS when the default direct dependency flag equals to 1, and the default direct dependency flag indicates the layer-specific direct dependency type information is present in the VPS when the default direct dependency flag equals to 0.  
As described in paragraph [0134], a direct dependency flag equal to zero indicates that the layer with layer index j is not a direct reference layer for the layer with layer index i. In addition, a direct dependency flag equal to one indicates that the layer with layer index j is a direct reference layer for the layer with layer index i.   Rusert also discloses that a direct dependency flag can be not present (hence absent) and would be inferred to be equal to zero. 
The Examiner finds that Seregin discloses that “How each direct_dependency_type value is assigned or mapped to different types of inter-layer prediction may be different in other implementations, and the present disclosure is not limited to any particular assignment or mapping of direct_dependency_type values to different types of inter-layer prediction.” 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to assigned a default direct dependency flag to 1 when absent or a default dependency flag to 0 when present since Seregin clearly teaches that the values can be easily changed based on the desired association. 

Regarding claim 4:
 The video decoding method of claim 1, wherein on a condition that the default direct dependency flag indicates the layer-specific direct dependency type information is absent in the VPS, the video bitstream is decoded based on the default dependency.  
As set forth above, in view of MPEP 2111.04(II), this limitation is a contingent limitation and thus does not need to be shown by the prior art.
Nonetheless, as described in paragraph [0134], a direct dependency flag equal to zero indicates that the layer with layer index j is not a direct reference layer for the layer with layer index i. Rusert also discloses that a direct dependency flag can be not present (hence absent) and would be inferred to be equal to zero. Hence this may be considered the “default” dependency since absence is inferred to be zero by default. 

Regarding claim 5:
The video decoding method of claim 1, wherein on a condition that the default direct dependency flag indicates the layer-specific direct dependency type information is present in the VPS, the method further comprises: determining a first direct dependency type for a first layer of the plurality of layers in relation to a second layer of the plurality of layers based on the layer-specific direct dependency type information in the VPS; 
As set forth above, in view of MPEP 2111.04(II), this limitation is a contingent limitation and thus does not need to be shown by the prior art.
Nonetheless, Rusert discloses in paragraph [0134], a direct dependency flag equal to zero indicates that the layer with layer index j is not a direct reference layer for the layer with layer index i. In addition, a direct dependency flag equal to one indicates that the layer with layer index j is a direct reference layer for the layer with layer index i.   Rusert also discloses that a direct dependency flag can be not present (hence absent) and would be inferred to be equal to zero.  See also paragraph [0135] of Seregin which also discloses the use of a direct dependency flag. 
determining a second direct dependency type for the first layer in relation to a third layer of the plurality of layers based on the layer-specific direct dependency type information in the VPS; 
As described in paragraph [0072-0074] of Rusert additional layers may be present (hence a third layer). See Fig. 23. In addition, as set forth in paragraph [0006] of Seregin, multiple layers such as a bottom, middle and top layer may be present and used during video coding. See also paragraph [0026] of Seregin which discloses that “certain embodiments disclosed herein are described with examples including only two layers (e.g., a lower layer such as the base layer, and a higher layer such as the enhancement layer). It should be understood that such examples may be applicable to configurations including multiple base and/or enhancement layers.” 
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to determine a second direct dependency type for the first layer in relation to a third layer of the plurality of layers. Both Rusert and Seregin disclose of using a direct dependency type to show an association between multiple different layers and thus when considering more than two layers it would have been predictable to a person of ordinary skill in the art to associate a layer with another different layer. As disclosed by Rusert, additional layers may carry depth information that could be used together with the pixel data of the base layer to generated a 3D video and/or additional layers may be used to represent the video in higher video picture resolutions in order to improve video quality relative to the base layer of the video. See paragraphs [0073-0074]. See also Figure 23 which discloses at least three layers. This is further described in paragraph [0079] in which mapping of a reference layer to other layers is described. Thus, one would have known to incorporate this teaching into the disclosed direct dependency description set forth by Rusert. 
and decoding the first layer based on the first and second direct dependency types.  
See paragraph [0136] and Figure 5 which discloses decoding the stream based on the identified layers and relationship/dependency information. 

Regarding claim 6:
The video decoding method of claim 5, wherein the first direct dependency type indicates that the second layer can be used for the inter-layer motion prediction of the first layer, and the second direct dependency type indicates that the third layer can be used for the inter-layer sample prediction of the first layer.  
AS per MPEP 2111.04(II), this Examiner finds that this claim depends upon a contingent limitation and as thus need not be shown by the prior art. As set forth above, Rusert discloses of using multiple layers including a third layer and both Rusert and Seregin disclosed of using motion prediction and inter-layer sample prediction. See paragraphs [0138]-[0139] of Seregin. 

Regarding claim 7:
A video decoding device comprising: a processor configured to: receive a video bitstream comprising a video parameter set (VPS) and a plurality of layers;
As described in paragraph [0004], a Video Parameter Set (VPS) is encapsulated in a Network Abstraction Layer (NAL) unit, i.e., a packet in the video bitstream. Rusert discloses that parameter sets contain information that is essential for decoding and may be sent repeatedly in the bitstream. See also paragraph [0003] which describes decoding multi-layer bitstreams and using information about decoding dependencies between layers. 
determine direct dependency relations associated with the plurality of layers based on a default direct dependency flag in the VPS, wherein:
As described in paragraph [0013] a direct decoding flag which indicates direct coding relationship between the layer with layer index I and the layer with layer index j is retrieved from a video parameter set. See also paragraph [0019] which discloses further details with respect to the direct dependency flag for layer index i and layer index j. See also Figure 6. 
 on a condition that the default direct dependency flag indicates layer-specific direct dependency type information is present in the VPS, the direct dependency relations are determined from the layer-specific direct dependency type information in the VPS, and 
Rusert, as described in paragraph [0126], discloses the direct dependency flag which is retrieved for the layer with layer index i and j, indicates whether the layer with layer index j is a direct reference layer for the layer with layer index i.  As further described in paragraph [0127], direct dependency determination with respect to the layers are determined. See also paragraphs [0129] and [134].
on a condition that the default direct dependency flag indicates the layer-specific direct dependency type information is absent in the VPS, the direct dependency relations are determined based on a default dependency, 
Rusert discloses in paragraph [0134], a direct dependency flag equal to zero indicates that the layer with layer index j is not a direct reference layer for the layer with layer index i. In addition, a direct dependency flag equal to one indicates that the layer with layer index j is a direct reference layer for the layer with layer index i.   Rusert also discloses that a direct dependency flag can be not present (hence absent) and would be inferred to be equal to zero. 
wherein the default dependency indicates whether lower layers of a current layer can be used for an inter-layer sample prediction and whether the lower layers of the current layer can be used for an inter-layer motion prediction for the current layer; and 
Although Rusert discloses of motion prediction and layer prediction, Rusert does not specifically disclose that the default dependency indicates whether the lower layers can be used for inter-layer sample prediction or inter-layer motion prediction. 
The Examiner notes that Seregin discloses of using a direct dependency flag in which a direct dependency flag of 0 (which as described above by Rusert can mean that it is not present) directly indicates the inter-layer sample prediction or inter-layer motion prediction. See paragraphs [0138]-[0139]
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the direct dependency flag to indicate either inter-layer sample or motion layer prediction. As described by Seregin, the number of reference layers that may be used for inter-layer sample prediction and for inter-layer motion prediction may be indicated. This allows for these layers to be coding using the same information. 
The Examiner notes that Rusert also discloses (see paragraphs [0207]) that it was known to predict motion information for any reference layer.  Both Rusert and Seregin discloses of using inter-layer prediction and thus one of ordinary skill in the art would have found it obvious to associated the direct dependency flag with this prediction since the direct dependency flag indicates the association between the layers. This combination would have yielded a predictable results since both Rusert and Seregin are directed to using direct dependency flags and motion/inter layer sample predictions. 
decode the video bitstream based on the determined direct dependency relations.  
See paragraph [0136] and Figure 5 which discloses decoding the stream based on the identified layers and relationship/dependency information. 

Regarding claim 8:
The video decoding device of claim 7, wherein the default direct dependency indicates that direct dependent layers of the current layer can be used for the inter-layer sample prediction and the inter-layer motion prediction for the current layer.  
As set forth above, Seregin discloses of using a direct dependency flag in which a direct dependency flag directly indicates the inter-layer sample prediction or inter-layer motion prediction. See paragraphs [0138]-[0139].

Regarding claim 9:
The video decoding device of claim 7, wherein the default direct dependency flag indicates the layer-specific direct dependency type information is absent in the VPS when the default direct dependency flag equals to 1, and the default direct dependency flag indicates the layer-specific direct dependency type information is present in the VPS when the default direct dependency flag equals to 0.  
As described in paragraph [0134], a direct dependency flag equal to zero indicates that the layer with layer index j is not a direct reference layer for the layer with layer index i. In addition, a direct dependency flag equal to one indicates that the layer with layer index j is a direct reference layer for the layer with layer index i.   Rusert also discloses that a direct dependency flag can be not present (hence absent) and would be inferred to be equal to zero. 
The Examiner finds that Seregin discloses that “How each direct_dependency_type value is assigned or mapped to different types of inter-layer prediction may be different in other implementations, and the present disclosure is not limited to any particular assignment or mapping of direct_dependency_type values to different types of inter-layer prediction.” Therefore, it would have been obvious to a person of ordinary skill in the art to assigned a default direct dependency flag to 1 when absent or a default dependency flag to 0 when present since Seregin clearly suggest that the values can be easily changed based on the desired association. 

Regarding claim 10:
The video decoding device of claim 7, wherein the processor is configured to: on a condition that the default direct dependency flag indicates the layer-specific direct dependency type information is absent in the VPS, decode video bitstream based on the default dependency.  
As described in paragraph [0134], a direct dependency flag equal to zero indicates that the layer with layer index j is not a direct reference layer for the layer with layer index i. Rusert also discloses that a direct dependency flag can be not present (hence absent) and would be inferred to be equal to zero. Hence this may be considered the “default” dependency since absence is inferred to be zero by default. 

Regarding claim 11:
The video decoding device of claim 7, wherein the processor is configured to: on a condition that the default direct dependency flag indicates the layer-specific direct dependency type information is present in the VPS: determine a first direct dependency type for a first layer of the plurality of layers in relation to a second layer of the plurality of layers based on the layer-specific direct dependency type information in the VPS; 
Rusert discloses in paragraph [0134], a direct dependency flag equal to zero indicates that the layer with layer index j is not a direct reference layer for the layer with layer index i. In addition, a direct dependency flag equal to one indicates that the layer with layer index j is a direct reference layer for the layer with layer index i.   Rusert also discloses that a direct dependency flag can be not present (hence absent) and would be inferred to be equal to zero. 
determine a second direct dependency type for the first layer in relation to a third layer of the plurality of layers based on the layer-specific direct dependency type information in the VPS; and 
As described in paragraph [0072-0074] of Rusert additional layers may be present (hence a third layer). In addition, as set forth in paragraph [0006] of Seregin, multiple layers such as a bottom, middle and top layer may be present and used during video coding. See also paragraph [0026] of Seregin which discloses that “certain embodiments disclosed herein are described with examples including only two layers (e.g., a lower layer such as the base layer, and a higher layer such as the enhancement layer). It should be understood that such examples may be applicable to configurations including multiple base and/or enhancement layers.” 
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to determine a second direct dependency type for the first layer in relation to a third layer of the plurality of layers. Both Rusert and Seregin disclose of using a direct dependency type to show an association between multiple different layers and thus when considering more than two layers it would have been predictable to a person of ordinary skill in the art to associate a layer with another different layer. As disclosed by Rusert, additional layers may carry depth information that could be used together with the pixel data of the base layer to generated a 3D video and/or additional layers may be used to represent the video in higher video picture resolutions in order to improve video quality relative to the base layer of the video. See paragraphs [0073-0074]. See also Figure 23 which discloses at least three layers. This is further described in paragraph [0079] in which mapping of a reference layer to other layers is described. Thus, one would have known to incorporate this teaching into the disclosed direct dependency description set forth by Rusert. 
decode the first layer based on the first and second direct dependency types.  
See paragraph [0136] and Figure 5 which discloses decoding the stream based on the identified layers and relationship/dependency information. 

Regarding claim 12:
The video decoding device of claim 11, wherein the first direct dependency type indicates that the second layer can be used for the inter-layer motion prediction of the first layer, and the second direct dependency type indicates that the third layer can be used for the inter-layer sample prediction of the first layer.  
As set forth above, Rusert discloses of using multiple layers including a third layer and both Rusert and Seregin disclosed of using motion prediction and inter-layer sample prediction. See paragraphs [0138]-[0139] of Seregin. 

Regarding claim 13:
A video coding method comprising: determining whether to use a default dependency for encoding a video content into a plurality of layers; 
Rusert discloses in paragraph [0134], a direct dependency flag equal to zero indicates that the layer with layer index j is not a direct reference layer for the layer with layer index i. In addition, a direct dependency flag equal to one indicates that the layer with layer index j is a direct reference layer for the layer with layer index i.   Rusert also discloses that a direct dependency flag can be not present and would be inferred to be equal to zero.  Therefore, Rusert determines whether to use a default dependency based on the value of the direct dependency flag. 
determining whether to include layer-specific direct dependency type information in a video parameter set (VPS), wherein: on a condition that the default dependency is used for encoding the video content, bypassing signaling the layer-specific direct dependency type information in the VPS, 
See MPEP 2111.04(II) which states “[t]he broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent is not met.” In this case, the limitation is based “on a condition” that the direct dependency is used for encoding the video content need not be met since it is a contingent limitation.
Rusert, as described in paragraph [0126], discloses the direct dependency flag which is retrieved for the layer with layer index i and j, indicates whether the layer with layer index j is a direct reference layer for the layer with layer index i.  As further described in paragraph [0127], direct dependency determination with respect to the layers are determined. See also paragraphs [0129] and [134] which discloses that a direct dependency flag can be not present and would be inferred to be equal to zero (thus bypassing signaling the layer specific direct dependency type information). See also paragraphs [0006-0007] and associated table which discloses determining whether to use direct dependency type information in a VPS.
wherein the default dependency indicates whether lower layers of a current layer can be used for inter-layer sample prediction and whether the lower layers of the current layer can be used for an inter-layer motion prediction for the current layer, and 
Rusert discloses of motion prediction and layer prediction (see. e.g. paragraphs [0207-208]), Rusert does not specifically disclose that the default dependency indicates whether the lower layers can be used for inter-layer sample prediction or inter-layer motion prediction. 
The Examiner notes that Seregin discloses of using a direct dependency flag in which a direct dependency flag of 0 (which as described above by Rusert can mean that it is not present) directly indicates the inter-layer sample prediction or inter-layer motion prediction. See paragraphs [0138]- [0139]
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the direct dependency flag to indicate either inter-layer sample or motion layer prediction. As described by Seregin, the number of reference layers that may be used for inter-layer sample prediction and for inter-layer motion prediction may be indicated. This allows for these layers to be coding using the same information. 
The Examiner notes that Rusert also discloses (see paragraphs [0207]) that it was known to predict motion information for any reference layer.  Both Rusert and Seregin discloses of using inter-layer prediction and thus one of ordinary skill in the art would have found it obvious to associated the direct dependency flag with this prediction since the direct dependency flag indicates the association between the layers. This combination would have yielded a predictable results since both Rusert and Seregin are directed to using direct dependency flags and motion/inter layer sample predictions. 
on a condition that the default dependency is not used, including the layer-specific direct dependency type information in the VPS; and setting a default direct dependency flag in the VPS for indicating whether the layer-specific direct dependency type information is included in the VPS.  
See MPEP 2111.04(II) which states “[t]he broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent is not met.” In this case, the limitation is based “on a condition” that the direct dependency is not need not be met since it is a contingent limitation.
Rusert discloses in paragraph [0134], a direct dependency flag equal to zero indicates that the layer with layer index j is not a direct reference layer for the layer with layer index i. In addition, a direct dependency flag equal to one indicates that the layer with layer index j is a direct reference layer for the layer with layer index i.   Rusert also discloses that a direct dependency flag can be not present (hence not used) and would be inferred to be equal to zero. 

Regarding claim 14:
The video coding method of claim 13, further comprising: based on a determination to include the layer-specific direct dependency type information in the VPS: indicating a first dependency type for a first layer of the plurality of layers in relation to a second layer of the plurality of layers in the VPS; 
Rusert discloses in paragraph [0134], a direct dependency flag equal to zero indicates that the layer with layer index j is not a direct reference layer for the layer with layer index i. In addition, a direct dependency flag equal to one indicates that the layer with layer index j is a direct reference layer for the layer with layer index i.   
indicating a second dependency type for the first layer of the plurality of layers in relation to a third layer of the plurality of layers in the VPS; and 
As described in paragraph [0072-0074] of Rusert additional layers may be present (hence a third layer). In addition, as set forth in paragraph [0006] of Seregin, multiple layers such as a bottom, middle and top layer may be present and used during video coding. See also paragraph [0026] of Seregin which discloses that “certain embodiments disclosed herein are described with examples including only two layers (e.g., a lower layer such as the base layer, and a higher layer such as the enhancement layer). It should be understood that such examples may be applicable to configurations including multiple base and/or enhancement layers.” 
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to determine a second direct depend type for the first layer in relation to a third layer of the plurality of layers. Both Rusert and Seregin disclose of using a direct dependency type to show an association between multiple different layers and thus when considering more than two layers it would have been predictable to a person of ordinary skill in the art to associate a layer with another different layer. As disclosed by Rusert, additional layers may carry depth information that could be used together with the pixel data of the base layer to generated a 3D video and/or additional layers may be used to represent the video in higher video picture resolutions in order to improve video quality relative to the base layer of the video. See paragraphs [0073-0074]. See also Figure 23 which discloses at least three layers. This is further described in paragraph [0079] in which mapping of a reference layer to other layers is described. Thus, one would have known to incorporate this teaching into the disclosed direct dependency description set forth by Rusert. 
encoding the first layer based on the first and second dependency types.  
See paragraph [0107] which discloses of encoding the multiple layers based on the coding dependencies. 

Regarding claim 15:
The video coding method of claim 13, further comprising: determining a reference layer limit based on a profile associated with the video content; and encoding the video content such that a total number of direct and indirect reference layers for a layer of the plurality of layers is less than or equal to the reference layer limit.  
As discussed by Rusert the VPS max layers specifies the number of layers in the bitstream. Rusert states that the loop has a set minus 1 iteration. See paragraphs [0295]-[0299].  This is also discussed in paragraph [0028] where the number of layers is minus 1 (hence less than the reference layer limit). See also Figs. 5 and 6 and paragraphs [0083-0086] and [0127] which discloses indirect and direct layers. 

Regarding claim 16:
The video coding method of claim 15, wherein the reference layer limit is determined based on a reference layer limit indication in the profile associated with the video content.  
As discussed by Rusert the VPS max layers specifies the number of layers in the bitstream. Rusert states that the loop has a set minus 1 iteration. See paragraphs [0295]- [0299].  This is also discussed in paragraph [0028] where the number of layers is minus 1 (hence less than the reference layer limit). 

Regarding claim 17:
A video coding device comprising: a processor configured to: determine whether to use a default dependency for encoding a video content into a plurality of layers; 
Rusert discloses in paragraph [0134], a direct dependency flag equal to zero indicates that the layer with layer index j is not a direct reference layer for the layer with layer index i. In addition, a direct dependency flag equal to one indicates that the layer with layer index j is a direct reference layer for the layer with layer index i.   Rusert also discloses that a direct dependency flag can be not present and would be inferred to be equal to zero.  
determine whether to include layer-specific direct dependency type information in a video parameter set (VPS), wherein: the processor is configured to bypass signaling the layer-specific direct dependency type information in the VPS on a condition that the default dependency is used, 
Rusert, as described in paragraph [0126], discloses the direct dependency flag which is retrieved for the layer with layer index i and j, indicates whether the layer with layer index j is a direct reference layer for the layer with layer index i.  As further described in paragraph [0127], direct dependency determination with respect to the layers are determined. See also paragraphs [0129] and [134].
wherein the default dependency indicates whether lower layers of a current layer can be used for an inter-layer sample prediction and whether the lower layers of the current layer can be used for an inter-layer motion prediction for the current layer, and 
Rusert discloses of motion prediction and layer prediction, Rusert does not specifically disclose that the default dependency indicates whether the lower layers can be used for inter-layer sample prediction or inter-layer motion prediction. 
The Examiner notes that Seregin discloses of using a direct dependency flag in which a direct dependency flag of 0 (which as described above by Rusert can mean that it is not present) directly indicates the inter-layer sample prediction or inter-layer motion prediction. See paragraphs [0138]- [0139]
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the direct dependency flag to indicate either inter-layer sample or motion layer prediction. As described by Seregin, the number of reference layers that may be used for inter-layer sample prediction and for inter-layer motion prediction may be indicated. This allows for these layers to be coding using the same information. 
The Examiner notes that Rusert also discloses (see paragraphs [0207]) that it was known to predict motion information for any reference layer.  Both Rusert and Seregin discloses of using inter-layer prediction and thus one of ordinary skill in the art would have found it obvious to associated the direct dependency flag with this prediction since the direct dependency flag indicates the association between the layers. This combination would have yielded a predictable results since both Rusert and Seregin are directed to using direct dependency flags and motion/inter layer sample predictions. 
the processor is configured to include the layer-specific direct dependency type information in the VPS on a condition that the default dependency is not used; and set a default direct dependency flag in the VPS for indicating whether the layer-specific direct dependency type information is included in the VPS.  
Rusert discloses in paragraph [0134], a direct dependency flag equal to zero indicates that the layer with layer index j is not a direct reference layer for the layer with layer index i. In addition, a direct dependency flag equal to one indicates that the layer with layer index j is a direct reference layer for the layer with layer index i.   Rusert also discloses that a direct dependency flag can be not present (hence not used) and would be inferred to be equal to zero. 

Regarding claim 18:
The video coding device of claim 17, wherein the processor is further configured to, based on a determination to include the layer-specific direct dependency type information in the VPS: indicate a first dependency type for a first layer of the plurality of layers in relation to a second layer of the plurality of layers in the VPS; 
Rusert discloses in paragraph [0134], a direct dependency flag equal to zero indicates that the layer with layer index j is not a direct reference layer for the layer with layer index i. In addition, a direct dependency flag equal to one indicates that the layer with layer index j is a direct reference layer for the layer with layer index i.   
indicate a second dependency type for the first layer of the plurality of layers in relation to a third layer of the plurality of layers in the VPS; and 
As described in paragraph [0072-0074] of Rusert additional layers may be present (hence a third layer). In addition, as set forth in paragraph [0006] of Seregin, multiple layers such as a bottom, middle and top layer may be present and used during video coding. See also paragraph [0026] of Seregin which discloses that “certain embodiments disclosed herein are described with examples including only two layers (e.g., a lower layer such as the base layer, and a higher layer such as the enhancement layer). It should be understood that such examples may be applicable to configurations including multiple base and/or enhancement layers.” 
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to determine a second direct depend type for the first layer in relation to a third layer of the plurality of layers. Both Rusert and Seregin disclose of using a direct dependency type to show an association between multiple different layers and thus when considering more than two layers it would have been predictable to a person of ordinary skill in the art to associate a layer with another different layer. As disclosed by Rusert, additional layers may carry depth information that could be used together with the pixel data of the base layer to generated a 3D video and/or additional layers may be used to represent the video in higher video picture resolutions in order to improve video quality relative to the base layer of the video. See paragraphs [0073-0074]. See also Figure 23 which discloses at least three layers. This is further described in paragraph [0079] in which mapping of a reference layer to other layers is described. Thus, one would have known to incorporate this teaching into the disclosed direct dependency description set forth by Rusert. 
encode the first layer based on the first and second dependency types.  
See paragraph [0107] which discloses of encoding the multiple layers based on the coding dependencies. 

Regarding claim 19:
The video coding device of claim 17, wherein the processor is further configured to: determine a reference layer limit based on the profile associated with the video content; and encode the video content such that a total number of direct and indirect reference layers for a layer of the plurality of layers is less than or equal to the reference layer limit.  
As discussed by Rusert the VPS max layers specifies the number of layers in the bitstream. Rusert states that the loop has a set minus 1 iteration. See paragraphs [0295]- [0299].  This is also discussed in paragraph [0028] where the number of layers is minus 1 (hence less than the reference layer limit). See also paragraphs [0083-0086] which discloses indirect and direct layers. 

Regarding claim 20:
The video coding device of claim 19, wherein the reference layer limit is determined based on a reference layer limit indication in the profile associated with the video content.  
As discussed by Rusert the VPS max layers specifies the number of layers in the bitstream. Rusert states that the loop has a set minus 1 iteration. See paragraphs [0295]- [0299].  This is also discussed in paragraph [0028] where the number of layers is minus 1 (hence less than the reference layer limit). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ovidio Escalante whose telephone number is (571)272-7537. The examiner can normally be reached on Monday to Friday - 6:00 AM to 2:30 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael Fuelling can be reached on (571) 270-3778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-9000. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.






Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/Ovidio Escalante/
Ovidio Escalante
Reexamination Specialist
Central Reexamination Unit - Art Unit 3992
(571) 272-7537
Conferee:
/MINH DIEU NGUYEN/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        /MICHAEL FUELLING/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 If the original patent claims are found allowable and no error (other than the failure to present the non-elected claims) is being corrected in the reissue application under examination, and a divisional application has been filed for the non-elected claims, further action in the application will be suspended, pending resolution of the divisional application. The claims to the original patented invention will continue to be examined and the non-elected claims (to any added invention(s)) will be held in abeyance in a withdrawn status. The non-elected claims will only be examined if filed in a divisional reissue application.